A judge in the District Court found the petitioner responsible for a civil motor vehicle infraction. That finding was affirmed by the Appellate Division of the District Court and by the Appeals Court. Police Dep’t of Billerica v. Votta, 58 Mass. App. Ct. 1111 (2003). The Appeals Court also denied the petitioner’s request for a rehearing. The petitioner did not seek further appellate review from this court.
The single justice correctly denied the G. L. c. 211, § 3, petition because the claims made in the petition could have been (indeed, apparently were) raised at the hearing in the District Court and on appeal. The petitioner did not seek further review. Our general superintendence power under G. L. c. 211, § 3, is extraordinary and to be exercised sparingly, not as a substitute for the normal appellate process or merely to provide an additional layer of appellate review after the normal process has run its course.

Judgment affirmed.